UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-K (Mark One) R ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF Commission file number: 000-50805 HINES REAL ESTATE INVESTMENT TRUST, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 20-0138854 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2800 Post Oak Boulevard Suite5000 77056-6118 Houston, Texas (Zip code) (Address of principal executive offices) Registrant’s telephone number, including area code: (888)220-6121 Securities registered pursuant to Section 12(b) of the Act: None. Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $.001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes£NoR Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act.Yes£NoR Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesRNo£ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartII of this Form10-K or any amendment to this Form10-K.R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer£ Accelerated filer£ Non-accelerated filerR (Do not check if a smaller reporting company) Smaller reporting Company£ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes£NoR Aggregate market value of the common stock held by non-affiliates of the registrant: No established market exists for the registrant’s common stock. The registrant had 215,386,613shares of common stock outstanding as of March20, 2009. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Registrant’s proxy statement in connection with its 2009 annual meeting of shareholders are incorporated by reference in PartIII. TABLE OF CONTENTS PARTI Item 1. Business 1 Item 1A. Risk Factors 4 Item 1B. Unresolved Staff Comments 24 Item 2. Properties 25 Item 3. Legal Proceedings 31 Item 4. Submission of Matters to a Vote of Security Holders 31 PARTII Item 5. Market for Registrant’s Common Equity, Related Shareholder Matters and Issuer Redemptions of Equity Securities 32 Item 6. Selected Financial Data 35 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 36 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 53 Item 8. Financial Statements and Supplementary Data 53 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 87 Item 9A(T). Controls and Procedures 87 Item 9B. Other Information 88 PARTIII Item 10. Directors and Executive Officers of the Registrant 88 Item 11. ExecutiveCompensation 88 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters 88 Item 13. Certain Relationships and Related Transactions 88 Item 14. Principal Accountant Fees and Services 88 PARTIV Item 15. Exhibits and Financial Statement Schedules 89 PARTI Special Note Regarding Forward-Looking Statements Statements in this Form10-K that are not historical facts (including any statements concerning investment objectives, economic updates, other plans and objectives of management for future operations or economic performance, or assumptions or forecasts related thereto) are forward-looking statements. These statements are only predictions. We caution that forward-looking statements are not guarantees.
